NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                              FILED
                             FOR THE NINTH CIRCUIT                                JAN 24 2014

                                                                             MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS

SIRANUSH DEMIRCHIAN; et al.,                       No. 10-70899

              Petitioners,                         Agency Nos.         A075-717-045
                                                                       A075-717-046
  v.                                                                   A077-998-007
                                                                       A077-998-014
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.                          MEMORANDUM*


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted January 10, 2014
                               Pasadena, California

Before: W. FLETCHER, M. SMITH, and WATFORD, Circuit Judges.

       The Board of Immigration Appeals’ (BIA) adverse credibility determination

is supported by substantial evidence. Ms. Demirchian and her family failed to

credibly establish their identities, an issue that goes to the heart of their claim. See

Kalouma v. Gonzales, 512 F.3d 1073, 1079 (9th Cir. 2008); Farah v. Ashcroft, 348

F.3d 1153, 1156 (9th Cir. 2003).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                           Page 2 of 2
      The Immigration Judge (IJ) granted the Demirchian family ample time and

opportunity to collect valid documentary evidence of their identities, to rebut the

government’s contrary forensic evidence, and to explain the inconsistencies and

problems the IJ identified in their testimony and documents. The Demirchians

could not explain how the “Advocacy Bureau” acquired their documents, and the

BIA reasonably relied on the government’s forensic reports refuting both the

existence of the Bureau and the reliability of the identity documents. The

Demirchians’ inability to credibly prove their identities directly implicates whether

or not they were actually subject to persecution in Georgia. Based on this record, a

reasonable factfinder would not be compelled to conclude the Demirchians

testified credibly about their identities. See I.N.S. v. Elias-Zacarias, 502 U.S. 478,

481 n.1 (1992); Farah, 348 F.3d at 1156.

      PETITION FOR REVIEW DENIED.